Citation Nr: 1029654	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  05-28 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a total left knee 
replacement, to include as secondary to the service-connected 
right knee disability.

2.  Entitlement to service connection for lumbar degenerative 
joint disease, to include as secondary to the service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied the benefits sought on appeal.  
The Board denied the claim in September 2008, and the Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The parties filed a Joint Motion for Remand 
(Joint Motion), which was granted in a May 2009 Order of the 
Court.  The case was subsequently returned to the Board for 
further appellate review.  In September 2009, the Board remanded 
the case to the RO for additional development in accordance with 
the Joint Motion, and the case was subsequently returned to the 
Board.


REMAND

Upon review of the claims file, the Board finds that this matter 
must again be remanded for additional development and 
adjudication, even though such action will, regrettably, further 
delay a decision in this appeal.

When this case was last before the Board, it was returned, in 
pertinent part, in order to afford the Veteran another VA 
examination to determine whether his left knee and lumbar spine 
disorders are proximately due to or aggravated by his service-
connected right knee disability.

In accordance with the Board's September 2009 request, the 
Veteran underwent a VA examination of the joints in December 
2009.  The report of that examination reflects the examiner's 
opinion that the Veteran's left knee and lumbar spine disorders 
are not caused by, or a result of, his service-connected right 
knee disability.  Significantly, however, the examiner did not 
address whether the Veteran's left knee and lumbar spine 
disorders have been aggravated by his service-connected right 
knee disability, as specifically requested in the September 2009 
Board remand.  Because the medical opinion obtained is not fully 
compliant with the Board's remand instructions, the medical 
questions posed have not been resolved, and the current record 
remains inadequate for adjudicating the claim.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by 
the Board confers on the Veteran the right to compliance with the 
remand orders).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO, and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The Veteran's claims file should be 
referred to the examiner who performed the 
December 2009 VA joints examination for 
further review and comment.  (If the 
examiner who performed the December 2009 VA 
examination is unavailable, the claims file 
should be referred to another appropriate 
examiner for review and comment.)

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
offer comments and an opinion as to whether 
it is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's service-connected right knee 
disability has aggravated (chronically 
worsened, or permanently increased the 
severity) any of the diagnosed left knee 
and lumbar spine disorders?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.

2.  When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of all 
the evidence, including the evidence 
associated with the claims file subsequent 
to the issuance of the January 2010 
Supplemental Statement of the Case.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


